department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date cc dom it a frev-109274-99 date memorandum for from lewis j fernandez deputy assistant chief_counsel income_tax and accounting subject information reporting for workmen’s compensation payments index no this responds to your technical assistance request of date for technical language to be used in your response to a taxpayer inquiry received from the district taxpayer advocate’s office this response is based on the assumption that the payments the taxpayer has received from his former employer are in fact based on a service connected injury or injuries under workmen’s compensation law and are therefore exempt from taxation under sec_104 of the internal_revenue_code under that assumption we recommend that language substantially_similar to the following be included in the response to the taxpayer under sec_6041 of the internal_revenue_code all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than certain payments not here relevant of dollar_figure or more in any taxable_year must render a true and accurate return under regulations prescribed by the secretary setting forth the amount of those gains profits and income and the name and address of the recipient of the payments under sec_1_6041-1 of the income_tax regulations the return required by sec_6041 must be made on forms and sec_1_6041-1 provides that governmental agencies are subject_to the reporting requirements of sec_6041 frev-109274-99 sec_1_6041-3 sets forth a listing of payments for which no return of information is required in addition to those items code sec_101 through describe items specifically excluded from gross_income one such item is found in sec_104 which states in general gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness thus to the extent that payments received by you from a former employer were paid pursuant to a workmen’s compensation act as compensation_for personal injuries or sickness those payments generally are excluded from your gross_income since these payments represent tax exempt_income the payor is not required to issue a form_1099 however there is no provision in the code that prohibits the issuance of one since the payor in this case has done so we recommend that you attach a copy of this letter to your form_1040 to alert the internal_revenue_service that payments reported by this particular former employer are neither taxable nor reportable also you should keep a copy of this letter among your financial records in case you need to cite it in the future we appreciate the opportunity to be of assistance in this matter if we may be of further help please contact of this office pincite-7848
